Adams, J.
After he had demanded the repurchase of his stock and had instituted this action, but before the Bell Lumber Company had procured an extension of time for the cutting and removal of the timber, the plaintiff purchased leases, easements, and timber on other tracts of land over which the defendants wanted rights of way, and thereby caused the defendants to buy additional timber and rights of way at a price in excess of their market value; to build additional tracks; to replace others, and from time to time to shut down their mills. (Ninth finding of facts.)
The defendants admitted that the plaintiff had a legal right to acquire the timber and easements for a lawful purpose, but contended that his purpose was unlawful; that he had guaranteed performance of the Bell Company’s covenant to get an extension of time within which the defendants might cut the timber; that neither he- nor the company had procured such extension; and that he sought by unlawful means, while declining to respect his own contract, to make the defendants comply with theirs.
The plaintiff’s specific or primary object was to compel Danzer and his associates to pay for his stock, and to this end he attempted to hinder and delay the White Lake Company, in which they were interested, by making the purchase referred to. This purchase in itself was not unlawful. The question is whether it was made so by the taint of wilfulness and malice, or, stated in general terms, whether a lawful act becomes unlawful when actuated by a malicious motive. The words “wilfully and maliciously,” as used in the judgment, evidently import a bad motive, an act done with intent to injure, or an act which without regard to motive would not have amounted to a civil wrong.
In Keeble v. Hickeringill, 103 Eng. Rep., 1127 (11 East, 574), one of the oldest eases on the subject, Holt, C. J., made this broad state*230ment: “Where a violent or malicious act is done to a man’s occupation, profession, or way of getting a livelihood, there an action lies in all cases.” But in Allen v. Flood, 17 Eng. Rul. Cas., 320, Lord Watson said: “Assuming, what to my mind is by no means clear, that Keeble v. Hiclceringill was meant to decide that an evil motive will render unlawful an act which otherwise would be lawful, it is necessary to consider how far that anomalous principle has been recognized in subsequent decisions. Laying aside the recent decisions which are under review in this appeal, only one case has been cited to us in which the Court professed that they were guided by the reasoning of Holt, C. J. That instance is to be found in Carrington v. Taylor, 11 East, 571 (11 R. R., 270), a decision which I venture to think that no English Court would at this day care to repeat. . . . To my mind the ease is of considerable importance, because it shows that in the year 1809 the Court of Queen’s Bench did not regard Keeble v. Hiclceringill as establishing the doctrine that a lawful act, done with intent to injure, will afford a cause of action.” And further: “Although the rule may be otherwise with regard to crimes, the law of England does not, according to my apprehension, take into account motive as constituting an element of civil wrong. Any invasion of the civil rights of another person is in itself a legal wrong, carrying with it liability to repair its necessary or natural consequences, in so far as these are injurious to the person whose right is infringed, whether the motive which prompted it be good, bad, or indifferent. But the existence of a bad motive, in the case of an act which is not in itself illegal, will not convert that act into a civil wrong for which reparation is due. A wrongful act, done knowingly and with a view to its injurious consequences, may, in the sense of the law, be malicious; but such malice derives its essential character from the circumstance that the act done constitutes a violation of the law. There is a class of cases which have sometimes been referred to as evidencing that a bad motive may be an element in the composition of civil wrong; but in these cases the wrong must have its root in an act which the law generally regards as illegal, but excuses its perpetration in certain exceptional circumstances from considerations of public policy.”
In this country the decisions in which the question has been discussed are not uniform. Variety of opinion appears, not only in tribunals of different jurisdictions, but not infrequently among judges of the same court. In some instances this diversity of opinion no doubt grew out of the distinction between cases in which the defendant, although impelled by a bad motive, exercised his own rights without interfering with) the legal rights of the plaintiff and cases in Avhich a *231legal right o£ tbe plaintiff was infringed, and in other instances it perhaps came from a failure to observe the distinction between the exercise of absolute rights and the exercise of rights which are qualified or relative. But with comparatively few exceptions the American cases hold that the exercise of a right which does not infringe the legal right of another is not actionable even when prompted by malice, or that the motive is immaterial if the defendant’s act was otherwise lawful. That this principle has been variously expressed will be made to appear by reference to a few excerpts. “An act which is lawful in itself and which violates no right cannot be made actionable because of the motive which induced it. A malicious motive will not make that wrong which in its own essence is lawful.” Guethler v. Altman, 84 A. S. R. (Ind. App.), 313. “If an act be lawful — one that the party has a legal right to do — the fact that he may be actuated by an improper motive does not render it unlawful.” Bohn Man. Co. v. Hollis, 40 A. S. R. (Minn.), 319, 323. “The exercise by one-man of a legal right cannot be made a legal wrong to another.” Cooley on Torts, 685.
The facts in the instant case do not involve approval of the broad doctrine that if a person has the lawful right to do a thing the act remains essentially lawful when committed under any conceivable motive, because in the present case the plaintiff’s specific or primary purpose was not to injure the defendants, but to benefit himself. Tuttle v. Buck, 16 Ann. Gas. (Minn.), 801, and note; Lancaster v. Hamburger, 1 Ann. Cas., 248; Tennessee Coal Co. v. Kelly, 163 Ala., 348; Union Labor Hospital Assn. v. Vance Lumber Co., 33 L. R. A. (N. S.), 1034; note to Gray v. Building Trades Council, 103 A. S. R., p. 499; note to Globe Ins. Co. v. Fireman’s Ins. Co., 29 L. R. A., 613, and note; Haywood v. Tillson, 46 A. R. (Me.), 373; Oglesby v. Attrill, 105 U. S., 605; 26 Law. Ed., 1186.
Our own decisions are in accord with this doctrine. In Richardson v. R. R., 126 N. C., 100, the Court held that malice disconnected with the infringement of a legal right cannot be the subject of an action. The same conclusion was reached in S. v. Van Pelt, 136 N. C., 634, in which numerous authorities were cited, and again in Biggers v. Matthews, 147 N. C., 300, in which Haskins v. Royster, 70 N. C., 601, and Jones v. Stanly, 76 N. C., 355, were distinguished. Barger v. Barringer, 151 N. C., 433, was decided on the principle that a person should not be permitted to use his property for the malicious purpose of injuring his neighbor when no benefit accrues to himself; and the plaintiff’s recovery was allowed on the ground that he had been injured by the defendant’s erection of a private nuisance. That decision is not *232in conflict witb the doctrine maintained in the other' cases cited, as a perusal of the opinion will show; for it is there expressly said, “¥e see no difficulty in principle in limiting an owner’s right so far that he shall not be permitted to use his land in a particular way, with no other purpose than to damage his neighbor.”
By applying the doctrine set forth in the foregoing decisions to the facts appearing in the instant case we are convinced that the defendants cannot maintain an action against the plaintiff to recover damages resulting from his purchase of the timber and easements. He had the legal right to make the purchase, and if in the exercise of such right he maliciously attempted incidentally to hinder and delay the work of the White Lake Lumber Company, he nevertheless intended primarily to benefit himself by compelling Danzer and his associates to perform their contract by paying the remainder due for the plaintiff’s stock.
The second assignment of error is his Honor’s failure to allow interest from 16 March 1918 (the date of the contract), on the amount recovered by the plaintiff. The allowance of interest from 1 August, 1922, was based on the finding that the plaintiff did not comply with his contract until that time. Unless the general rule is modified by this finding, interest should be allowed from the date of the contract. C. S., 2309, 2998; Chatham v. Realty Co., 174 N. C., 671; Bond v. Cotton Mills, 166 N. C., 20.
In our opinion the facts do not modify the general rule. True, the Bell Lumber Company contracted to sell its property to the proposed incorporators or to any proposed incorporation of whatever name, and several months later made a conveyance thereof to the White Lake Lumber Company. The original agreement to pay the extension money was then merged or incorporated in the conveyance. Certainly after the execution of this deed there were two independent contracts; the plaintiff had contracted with the White Lake Lumber Company to pay the extension money and Danzer and his associates had contracted to buy the plaintiff’s stock. Their failure to pay for the stock in accordance with their contract cannot be justified on the ground that the plaintiff had committed a breach of his contract with the White Lake Lumber Company. Neither the delay of the Bell Lumber Company to pay the “extension money” nor the plaintiff’s failure to do so constituted a breach of the plaintiff’s contract with those who had agreed to buy his stock. He was ready to deliver the stock and it was the duty of the purchasers to make payment; and on account of their refusal to do so, the plaintiff is entitled to interest from the date of the contract.
*233In Ibis connection it may be noted tbat before tbe bearing tbe “extension money” was paid up to and including tbe month of August, 1922.
Tbe judgment is modified by allowing interest on tbe plaintiff’s recovery from tbe date of tbe contract, and by vacating and setting aside tbe judgment recovered against tbe plaintiff by tbe "White Lake Lumber Company for $5,000 and interest, and as thus modified it is affirmed.
Modified and affirmed.